DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the metal layer … directly contact and fills at least one of the one or more valleys” in lines 11-12.  It is suggested to be changed to “the metal layer … directly contacts and fills at least one of the one or more valleys”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 11-12, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Higashida et al. (US 2013/0199593) in view of Perlo et al. (US 2008/0017236), and further in view of Fukada (US 2010/0059096).
Regarding claim 1, Higashida et al. discloses a thermoelectric element comprising:
a columnar thermoelectric member (1, figs. 1-3) having a top end surface, a bottom end surface, a side surface between the top end surface and the bottom end surface, and a lengthwise direction from to top to bottom direction (see figs. 1-3, [0047-0050]);
an insulator (2, figs. 1-3, [0047] and [0051-0052]) formed around the thermoelectric member (1, see figs. 1-3) and the upper surface of the insulator protrudes beyond the top end surface of the thermoelectric member (see fig. 3); and 
a metal layer (3 or 3’, figs. 1-3, [0053-0054] formed continuously on the top end surface of the thermoelectric member and an upper surface of the insulator, and the upper surface of the insulator perpendicular to the lengthwise direction (see figs. 1-3).
Higashida et al. discloses even though the end surface of the thermoelectric conversion member (1) is shown to appear uniformly, the end surface of the thermoelectric conversion member (1) may be non-uniformed as shown in fig. 4(b) having concaved semicircular portion in a part surrounded by a broken line ([0057]), or the top end surface has an uneven surface of one or more peaks and one or more valley.
Higashida et al. does not show the incorporation of the non-uniformed end surface of the thermoelectric conversion member into the thermoelectric conversion element of Fig. 3 such that a V-shape groove defined by the edge portion the side surface of the thermoelectric member and an edge portion of an inner surface of the insulator is covered with the metal layer to form a void, and when the top end surface of the thermoelectric member and the upper surface of the insulator are viewed from the lengthwise direction, the V-shape groove extends along a rim of the thermoelectric element; nor do they teach in the void the edge portion of the side surface of the thermoelectric member facing the insulator has a first point and a second point, the first point being closer to the top end surface of the thermoelectric member along the lengthwise direction of the thermoelectric member, a first distance between the inner surface of the insulator and the first point is greater than a second distance between the inner surface of the insulator and the second point.
Perlo et al. discloses providing a non-uniformed end surface such as 50a-c (figs. 4-5) for the thermoelectric conversion elements (elements n 11 or p 12 in figs. 4a-c, or 51 in figs. 5a-c, [0047-0052]) to maintain a higher temperature so that dissipation from the hot side to the cold side prejudices to a lesser extent the tendency of the system to equalize the temperatures of the hot and cold sides ([0052]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric conversion elements of Higashida et al. by incorporating the non-uniformed end surface such as 50a in fig. 4a and 50a-c in figs. 5a-c as taught by Perlo et al., because Higashida et al. explicitly suggests using non-uniformed end surface ([0057]) and Perlo et al. teaches such non-uniformed end surface would maintain a higher temperature (at the end surface) so that dissipation from the hot side to the cold side prejudices to a lesser extent the tendency of the system to equalize the temperatures of the hot and cold sides ([0052]).
In such modification, there is a V-shape groove defined by the edge portion the side surface of the thermoelectric member and an edge portion of an inner surface of the insulator is covered with the metal layer to form a void, and when the top end surface of the thermoelectric member and the upper surface of the insulator are viewed from the lengthwise direction, the V-shape groove extends along a rim of the thermoelectric element (see the modification of fig. 3 and annotation of an exploded portion of the modified fig. 3 below); and in the void the edge portion of the side surface of the thermoelectric member facing the insulator has a first point and a second point, the first point being closer to the top end surface of the thermoelectric member along the lengthwise direction of the thermoelectric member, a first distance between the inner surface of the insulator and the first point is greater than a second distance between the inner surface of the insulator and the second point (see the modification of fig. 3 and annotation of an exploded portion of the modified fig. 3 below).

    PNG
    media_image1.png
    722
    1075
    media_image1.png
    Greyscale
 Illustration 1 of modification of fig. 3 of Higashida et al. using non-uniformed end surface 50a shown in fig. 4a of Perlo et al.

    PNG
    media_image2.png
    473
    378
    media_image2.png
    Greyscale

Illustration 2 of modification of fig. 3 of Higashida et al. using non-uniformed end surface 50a shown in fig. 5a of Perlo et al. 
Modified Higashida et al. discloses the top end surface has an uneven surface of one or more peaks and one or more valleys, wherein the metal layer directly contacts and cover at least one of the one or more peaks as the metal layer must contact the thermoelectric member.
Modified Higashida et al. does not explicitly disclose the metal layer directly contacts and fills at least one of the one or more valleys.
Fukuda discloses a metal layer (20/22 in figs. 1, 4 and 7; or 20 in fig. 5; or 20 or 21 in fig. 12) directly in contacts and fills the valleys (slits 11s and incisions 11m in figs. 1, 4-5, 7; or incisions 13c in fig. 12). Fukuda teaches such configuration of the metal layer would increase the contact area between the thermoelectric element and the electrode, thereby lowering the electrical resistance of the junction, i.e., the electrical resistance of the thermoelectric device ([0017-0020]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion element of modified Higashida et al. by forming the metal layer directly contacts and fills at least one of the one or more valleys as taught by Fukuda, because Fukuda teaches such configuration of the metal (or electrode) would increase the contact area between the thermoelectric element (or member) and the electrode, thereby lowering the electrical resistance of the junction, i.e., the electrical resistance of the thermoelectric device.

Regarding claim 4, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, wherein the V-shaped groove includes a first portion and a second portion such that the first portion (or the upper portion of the V-shaped groove) is located closer to the top end surface of the thermoelectric member than the second portion (or the lower portion of the V-shaped groove) along the lengthwise direction, and has a volume greater than a volume of the second portion (see annotated figures above).

Regarding claim 5, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, Higashida et al. the metal layer includes a plurality of layers of metal electrode (3 or 3’, [0053-0054]) and an underlying metal ([0055]).

Regarding claim 6, modified Higashida et al. discloses a thermoelectric conversion element as in claim 5 above, wherein Higashida et al. discloses the metal layer includes a first metal layer (e.g. underlying metal layer) and a second metal layer (e.g. metal electrode 3 or 3’) being formed across the first metal layer from the thermoelectric member (e.g. the first metal layer is the underlying metal layer), and the first metal layer is made of nickel (Ni, see [0055]) and the second layer (or electrode 3 or 3’) is made of Bi, Cu, Sb, and In (see [0054]). As such, the first metal layer of Ni will have a density of nickel (Ni) higher than a density of Ni in the second metal layer of Bi, Cu, Sb, and In.

Regarding claim 7, modified Higashida et al. discloses a thermoelectric conversion element as in claim 6 above, wherein Higashida et al. discloses the first metal layer (or the underlying metal layer) has a thickness in a range of 0.5 to 2 micrometers ([0055]).
Higashida et al. does not explicitly teach the thickness in the exact range of 5 nm to 1 m. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.5 to 1 micrometers (m) of the range of 0.5 to 2 micrometers disclosed by the Higashida et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 11, Higashida et al. discloses a thermoelectric conversion module (fig. 5) comprising a plurality of thermoelectric conversion elements each being the thermoelectric conversion element as in claim 1 (see fig. 5).
Higashida et al. does not explicitly show the thermoelectric conversion module comprising a first wiring substrate and a second wiring substrate opposed to the first wiring substrate and the plurality of thermoelectric conversion elements arrayed between the first and the second wiring substrates in fig. 5.
However, Higashida et al. shows a conventional thermoelectric conversion module (fig. 17) comprising a first wiring substrate (e.g. bottom substrate 10) and a second wiring substrate (e.g. top substrate 10) supporting a plurality of thermoelectric conversion elements (5-7) arrayed between the first and second wiring substrate (see fig. 17).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion module shown in fig. 5 of Higashida et al. by incorporating a first wiring substrate and second wiring substrate such that the plurality of the thermoelectric conversion elements arrayed between the substrates to be supported by the substrate, because Higashida et al. teaches such incorporation of the substrates is conventional in the art.

Regarding claim 12, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, wherein the first distance and the second distance are measured along a direction (e.g. radial direction) perpendicular to an inner surface (or inner circular surface) of the insulator, which faces the thermoelectric element inside (see annotated figures above).

Regarding claim 15, modified Higashida et al. discloses a thermoelectric conversion element as in claim 12 above, wherein the V-shaped groove includes a first portion and a second portion such that the first portion (or the upper portion of the V-shaped groove) is located closer to the edge surface of the thermoelectric member than the second portion (or the lower portion of the V-shaped groove), and has a volume greater than a volume of the second portion (see 

Regarding claim 16, modified Higashida et al. discloses a thermoelectric conversion element as in claim 12 above, Higashida et al. the metal layer includes a plurality of layers of metal electrode (3 or 3’, [0053-0054]) and an underlying metal ([0055]).

Regarding claim 17, modified Higashida et al. discloses a thermoelectric conversion element as in claim 16 above, wherein Higashida et al. discloses the metal layer includes a first metal layer (e.g. underlying metal layer) and a second metal layer (e.g. metal electrode 3 or 3’) being formed across the first metal layer from the thermoelectric member (e.g. the first metal layer is the underlying metal layer), and the first metal layer is made of nickel (Ni, see [0055]) and the second layer (or electrode 3 or 3’) is made of Bi, Cu, Sb, and In (see [0054]). As such, the first metal layer of Ni will have a density of nickel (Ni) higher than a density of Ni in the second metal layer of Bi, Cu, Sb, and In.

Regarding claim 18, modified Higashida et al. discloses a thermoelectric conversion element as in claim 17 above, wherein Higashida et al. discloses the first metal layer (or the underlying metal layer) has a thickness in a range of 0.5 to 2 micrometers ([0055]).
Higashida et al. does not explicitly teach the thickness in the exact range of 5 nm to 1 m. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.5 to 1 micrometers (m) of the range of 0.5 to 2 micrometers disclosed by the Higashida et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 21, Higashida et al. discloses a thermoelectric conversion module (fig. 5) comprising a plurality of thermoelectric conversion elements each being the thermoelectric conversion element as in claim 12 (see fig. 5).
Higashida et al. does not explicitly show the thermoelectric conversion module comprising a first wiring substrate and a second wiring substrate opposed to the first wiring substrate and the plurality of thermoelectric conversion elements arrayed between the first and the second wiring substrates in fig. 5.
However, Higashida et al. shows a conventional thermoelectric conversion module (fig. 17) comprising a first wiring substrate (e.g. bottom substrate 10) and a second wiring substrate (e.g. top substrate 10) supporting a plurality of thermoelectric conversion elements (5-7) arrayed between the first and second wiring substrate (see fig. 17).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion module shown in fig. 5 of Higashida et al. by incorporating a first wiring substrate and second wiring substrate such that the plurality of the thermoelectric conversion elements arrayed between the substrates to be supported by the substrate, because Higashida et al. teaches such incorporation of the substrates is conventional in the art.
Regarding claims 22-23, modified Higashida et al. discloses a thermoelectric conversion element as in claim 1 above, when the thermoelectric member having non-uniformed end surface shown in figs. 5a-c is incorporated, the V-shaped grooved is formed at rim portions of the thermoelectric member that face each other across a center of the thermoelectric member, and the V-shaped is continuously formed around the rim of the thermoelectric member, because the thermoelectric  member having non-uniformed end surface shown in figs. 5a-c has trapezoidal shape (see Illustration 2 above).

Claims 2-3, 13-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Higashida et al. as applied to claims 1 and 12 above, and further in view of Ukita (US 2011/0139206).
Regarding claims 2-3 and 13-14, modified Higashida et al. discloses a thermoelectric conversion element as in claims 1 and 12 above. 
Modified Higashida et al. does not teach the electrode including metal layer extends into the inner portion of the gap (or the void) from an edge of the top end of the thermoelectric member and an edge of the upper surface of the insulator, nor do they teach the metal layer is formed on (i) the top end surface of the thermoelectric member, (ii) a part of the edge portion of side surface of the thermoelectric member, and (iii) a part of the edge portion of the inner surface of the insulator.
Ukita et al. teaches an electrode of a thermoelectric conversion element including a metal layer (16, fig. 12, [0028]) having a junction (23) extending into (or penetrating) the inner portion of a gap formed by a thermoelectric member (11) and the corresponding gap forming member (12, see fig. 12), wherein the junction (23) extends into the gap from a top end surface of the thermoelectric member (11, fig. 12) and an edge of the upper surface of the opposite gap forming member (12, fig. 12), and the metal layer is formed on the top end edge surface of the thermoelectric member (11), a part of the edge portion of the side surface of the thermoelectric member (11) and a part of the edge portion of the inner surface of the corresponding gap forming member (12, see fig. 12). Ukita et al. teaches such configuration of the metal layer (16) including the junction (23) would maintain a satisfactory electrical joining of the thermoelectric element and the electrode ([0048]), eliminate the possibility of short-circuiting ([0050]), stabilize thermal and electrical conductivity properties thereby improving the thermoelectric conversion efficiency ([0051]), improve the thermal uniformity on the contact surfaces of itself and thereby enhancing the thermoelectric conversion efficiency ([0052]), and provide means to uniformly transmit thermal energy to the surface to the thermoelectric elements ([0054]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion of element of modified Higashida et al. by forming the electrode to include a metal layer having a junction extending into a gap as taught by Ukita et al. such that the junction of the metal layer extends the inner portion of the gap (or the void) from an edge of the top end surface of the thermoelectric member and an edge of the upper surface of the insulator (or the corresponding gap forming member) and the metal layer is formed on (i) the top end surface of the thermoelectric member, (ii) a part of the edge portion of the side surface of the thermoelectric member, and (iii) a part of the edge portion of the inner surface of the insulator (or the corresponding gap forming member), because Ukita et al. teaches such configuration of the metal layer (16) including the junction (23) would maintain a satisfactory electrical joining of the thermoelectric element and the electrode ([0048]), eliminate the possibility of short-circuiting ([0050]), stabilize thermal and electrical conductivity properties thereby improving the thermoelectric conversion efficiency ([0051]), improve the thermal uniformity on the contact surfaces of itself and thereby enhancing the thermoelectric conversion efficiency ([0052]), and provide means to uniformly transmit thermal energy to the surface to the thermoelectric elements ([0054]).
Regarding claim 24, modified Higashida et al. discloses a thermoelectric conversion element as in claim 2 above, wherein Ukita et al. discloses the metal layer (16) having junction (23) in close contact with the edge portion of the side surface of the thermoelectric member (see fig. 12).

Claims 8-9, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over modified Higashida et al. as applied to claims 7 and 18 above, and further in view of Ochi et al. (US 2014/0216515).
Regarding claims 8 and 9, modified Higashida et al. discloses a thermoelectric conversion element as in claims 7 and 18 above, wherein the first metal layer comprising nickel (see claim 7 above).
Modified Higashida et al. does not teach include further comprising a high adhesion layer between the first metal layer and the thermoelectric member, the high adhesion layer having an adhesion strength greater than an adhesion strength of a Ni layer and including titanium (Ti), molybdenum (Mo), chromium (Cr), or titanium nitride (TiN).
Ochi et al. teaches including an underlying metal layer (or bonding layer such as 133 and 134) comprising a nickel (e.g. 213 or 214, fig. 2, [0080]) and a metal layer (diffusive layer 153 or 154, respectively) including titanium (Ti), molybdenum (Mo) or chromium (Cr, see [0081]) between the nickel containing layer (213, 214) and the thermoelectric member (112, see figs. 2-3).
It would have been obvious to one skilled in the art at the time the invention was made to one skilled in the art at the time the invention was made to modify the thermoelectric element of Higashida et al. incorporating a metal layer including titanium, molybdenum between the first layer (or the layer comprising nickel) and the thermoelectric member as taught by Ochi et al., because Ochi et al. teaches such layer (or the diffusive layer) would prevent diffusion of a constituent component of the thermoelectric member ([0030-0031]) that deteriorates the thermoelectric performance ([0012]).

Regarding claim 25, modified Higashida discloses a thermoelectric conversion element as in claim 1 above, wherein Fukuda discloses filling the valleys (or the incision) with bonding material (22) in addition to the continuous electrode (20, see [0017] and [0050]). That is Fukuda teaches metal bonding material is discontinuous over grooves (or the spaces between the bonding material 22 and the thermoelectric member/element 13 in figs. 1, 4 and 7) and a third metal layer (20) continuous cover the grooves/valleys. 
Modified Higashida does not teach the bonding material including a first metal layer and a second metal layer.
Ochi et al. discloses a bonding layer (131 to 134, fig. 1) including two layers, or a first metal layer (141-144, fig. 1) and a second metal layer (151-154, see fig. 1, [0050-0076]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion element of modified Higashida by using the bonding material including a first metal layer and a second metal layer as taught by Ochi et al., because Ochi et al. teaches such bonding material would prevent the peeling of the electrode member due to the thermal stress at an operation temperature and the like in a satisfactory manner, and prevent diffusion of a constituent component of the thermoelectric conversion member due to the operation temperature and the like thereby improving the durability and stability of the thermoelectric conversion module may be improved ([0045]). In such modification, the first and the second layer of the bonding material filling in the valleys are discontinuous over the V-shape groove and the third metal layer (20) continuously cover the V-shape groove.
Allowable Subject Matter
Claim 26 is allowed.
None of the cited reference teaches the ends of the first and second metal layers and a part of the third metal layer having the configuration as in claim 25 to be exposed in the V-shape groove as recited in claim 26.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues previous cited references do not teach the amended limitation. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726